       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA

 LOCATION BASED SERVICES, LLC
                                                      Civil Action No.:
             Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 BOOKING.COM (USA) INC.,

             Defendant.

                    COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes Plaintiff, Location Based Services, LLC (“Plaintiff” or “LBS”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Booking.com (USA) Inc.

(hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

and without authorization and/or consent from Plaintiff from U.S. Patent No 9,702,713 (“the ‘713

Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by

reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

25700 Interstate 45, Suite 4119, The Woodlands, Texas 77386-1364.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Delaware, having a principal place of business at 28 Liberty Street – 29th Floor, New York, New

York 10005. Upon information and belief, Defendant may be served with process c/o Corporation

Service Company, 1201 Hays Street, Tallahassee, Florida 32301.


                                                 1
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 2 of 11




                                  JURISDICTION AND VENUE

        4.      This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        5.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        6.      This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        7.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in this forum state and in this judicial District; and (iii) having a registered

agent in this District.

        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its use of a registered agent in this

district, and regular and established place of business in this District.

                                   FACTUAL ALLEGATIONS

        9.      On July 11, 2017, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued the ‘713 Patent, entitled “MAP-BASED GUIDE SYSTEM AND METHOD”

after a full and fair examination. The ‘713 Patent is attached hereto as Exhibit A and incorporated

herein as if fully rewritten.



                                                    2
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 3 of 11




       10.      Plaintiff is presently the owner of the ‘713 Patent, having received all right, title

and interest in and to the ‘713 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘713 Patent, including the exclusive right to recover for past

infringement.

       11.      To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287.

       12.   Claim 2 of the ‘713 Patent states:

                           “2. A method, comprising:
                           transmitting a map-based guide request, the map-based guide request
                   including at least an identifier and a search term;
                           determining at least one location associated with the map-based guide
                   request;
                           identifying if a source of the map-based guide request is entitled to a
                   supported map-based guide;
                           receiving a response to the map-based guide request, the response
                   including location data associated with one or more locations; and
                           displaying one or more indications of the one or more locations at least
                   partially based on the response,
                           wherein at least one of the transmitting, receiving, or displaying is at
                   least partially implemented using one or more processing devices.” See Ex. A
                   at Col. 16:37-52.

       13.      Claim 2 of the ‘713 Patent is a practical application and inventive step of

technology that address the specific computer-centric problem transmitting map-based guide

requests.

       14.      The ‘713 Patent indicates that one exemplary advantage of its invention of Claim

2 is that a server receives the identifier and can use the identifier to determine the route through a

predefined area according to a server-based decision-making process by matching the identifier to

an entry on a data store to determine a number of advertiser locations to include within the route.

Ex. A at Col. 12:45-50.

                                                  3
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 4 of 11




       15.      The ‘713 Patent provides a robust solution to the previous computer-centric

technological problems inasmuch as completes the steps of transmitting a map-based guide

request, the map-based guide request including at least an identifier and a search term; determining

at least one location associated with the map-based guide request; identifying if a source of the

map-based guide request is entitled to a supported map-based guide; receiving a response to the

map-based guide request, the response including location data associated with one or more

locations; and displaying one or more indications of the one or more locations at least partially

based on the response.” Ex. A. at Col. 16:37-49.

       16.      The specific method steps of Claim 2, as combined, accomplish the desired result

of providing an improved computer functionality of map-based requests. See generally Ex. A at

Ex. A at Col. 12:38-67.

       17.      Claim 2 of the ‘713 Patent provides specific non-conventional and non-generic

arrangement of known, conventional pieces to overcome an existing problem. The method of

Claim 2 provides a method that would work with many types of processing devices.

       18.      Regarding the specific non-conventional and non-generic arrangements of known,

conventional pieces to overcome an existing problem, the method of Claim 2 in the ‘713 Patent

would not preempt all ways of handling map-based requests because Claim 2 requires the map-

based guide request including at least an identifier and a search term. Ex. A at Col.16:38-40.

       19.      There are other ways to effectuate the method for map-based requests. Specifically,

the method does not preempt map-based requests because the other methods could eliminate the

identifier or eliminate the search term as required by Claim 2 of the ‘713 patent. Ex. A at

Col.16:38-40.




                                                 4
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 5 of 11




       20.     Claim 2 of the ‘713 Patent provides meaningful details on how to implement its

method, and thus adds something inventive. Namely, “how” the method of Claim 2 operates in an

inventive way is due to identifying if a source of the map-based guide request is entitled to a

supported map-based guide; receiving a response to the map-based guide request, the response

including location data associated with one or more locations; and displaying one or more

indications of the one or more locations at least partially based on the response.

       21.     Based on the foregoing assertions, Claim 2 of the ‘713 Patent provides a non-

abstract and an unconventional inventive concept as described in the specification.

       22.     In the alternative to the immediately preceding paragraph and at the very least,

whether Claim 2 of the ‘713 Patent provides a non-abstract and an unconventional inventive

concept as described in the specification is a genuine issue of material fact that must survive the

pleading stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128

(Fed. Cir. 2018) (reversing grant of motion to dismiss).

                              DEFENDANT’S PRODCUT/SYSTEM

       23.       Defendant commercializes, inter alia, methods that perform all the steps recited

in at least one claim of the ‘713 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 2 of the ‘713 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by

Claim 2 of the ‘713 Patent.

       24.       Defendant offers solutions, such as the “Booking.com web page” (the “Accused

System”) that is a travel fare aggregator website and travel meta search engine for lodging

reservations which also provides a map which illustrates direction to the destination. For example,

the Defendant transmits a map-based guide request for finding hotels which also includes a

identifier (i.e., identifying the nearest hotels on map) and a search term (i.e., for searing hotels
                                                 5
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 6 of 11




by putting address and dates). A non-limiting and exemplary claim chart comparing the Accused

System of Claim 2 of the ‘713 Patent is attached hereto as Exhibit B and is incorporated herein

as if fully rewritten.

        25.       As recited in Claim 2, a method utilized by the Defendant by determining at

least one location associated with the map-based guide request. On information and belief, the

Defendant utilizes a map that determines location of nearest hotels associated with the map-based

guide request. See Ex. B.

        26.       As recited in one step of Claim 2, the method utilized by the Defendant identifies

if a source of the map-based guide request is entitled to a supported map-based guide. On

information and belief, the Defendant’s source of the map-based guide request is entitled to

support map-based guide which means map displaying hotels nearby the location of user which

has been given in a search term. See Ex. B.

        27.       As recited in another step of Claim 2, the method utilized by the Defendant

receives a response to the map-based guide request, the response including location data

associated with one or more locations. Upon information and belief, the user can receive a

response to the map-based guide request which includes the location data of one or more hotels.

See Ex. B.

        28.       As recited in another step of Claim 2, the method utilized by the Defendant

displays one or more indications of the one or more locations at least partially based on the

response. Upon information and belief, the map displays indications of one or more locations

which are based on the nearest hotels. See Ex. B.

        29.       As recited in another step of Claim 2, the method utilized by the Defendant

consists of at least one of the transmitting, receiving, or displaying is at least partially



                                                  6
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 7 of 11




implemented using one or more processing devices. Upon information and belief, processing

devices such as smartphones or desktops can be used for transmitting, receiving or displaying a

response (i.e., locations of hotels on the map).

       30.       The elements described in the preceding paragraphs are covered by at least

Claim 2 of the ‘713 Patent. Thus, Defendant’s use of the Accused System is enabled by the

method described in the ‘713 Patent.

                        INFRINGEMENT OF THE PATENT-IN-SUIT

       31.       Plaintiff realleges and incorporates by reference all of the allegations set forth

in the preceding paragraphs.

       32.        In violation of 35 U.S.C. §271, Defendant is now, and has been directly

infringing the ‘713 Patent.

       33.       Defendant has had knowledge of infringement of the ‘713 Patent at least as of

the service of the present Complaint.

       34.        Defendant has directly infringed and continues to directly infringe at least one

claim of the ‘713 Patent by using, at least through internal testing or otherwise, the Accused System

without authority in the United States, and will continue to do so unless enjoined by this Court.

As a direct and proximate result of Defendant’s direct infringement of the ‘713 Patent, Plaintiff

has been and continues to be damaged.

       35.     On information and belief, Defendant has been under constructive notice of the

‘713 patent by operation of the Patent Act. Additionally, or in the alternative, upon information

and belief, since receiving actual notice of the ‘713 patent, which, at a minimum, is being provided

with this Complaint, Defendant has actively induced, and continues to induce infringement of the

‘713 Patent in this judicial district, and elsewhere, by intentionally inducing direct infringement of



                                                   7
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 8 of 11




the ‘713 Patent, including by aiding or abetting the direct infringement of its end users and/or

customers who use the infringing mobile telephone systems described above. Upon information

and belief, without limitation, such aiding and abetting comprises advertising, marketing,

promoting, and/or providing said mobile telephone systems, and providing instructions for

infringing uses by Defendant’s customers and/or end users.

       36.     On information and belief, Defendant’s post-notice knowledge that such

requirements, advertising, marketing, promoting, offering for sale, and/or selling, inducing its

customers and/or end users to infringe, including by purchasing and/or using the accused mobile

telephone systems; and Defendant’s encouraging acts actually resulted in such infringement. Such

induced infringement has occurred at least since Defendant has become aware of the ‘713 patent,

which, at a minimum, is noted above, and is necessarily with the knowledge and awareness that

such actions and use by users comprise infringement of the ‘713 patent.

       37.     Further, upon information and belief, without limitation, Defendant’s infringement

of the asserted claims of the ‘713 patent is clear, unmistakable, and inexcusable, and, on

information and belief, without limitation, Defendant is at least aware of such infringement post-

actual notice. Such infringement is necessarily willful and deliberate, and Defendant‘s

continuation of its infringing activities post-notice and post-suit is clearly and necessarily willful

and deliberate. Without limitation, LBS believes and contends that Defendant’s intentional

continuance of its clear, unmistakable, and inexcusable infringement of the ‘713 patent post-notice

is, at a minimum, willful, deliberate and/or consciously wrongful.

       38.     Including on account of the foregoing, LBS contends such post-suit activities by

Defendant qualify this as an egregious case of misconduct beyond typical infringement, entitling

LBS to enhanced damages. Thus, including based on the foregoing, LBS requests an award of



                                                  8
       Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 9 of 11




enhanced damages, including treble damages, pursuant to 35 U.S.C. § 284.

       39.         By engaging in the conduct described herein, Defendant has injured Plaintiff and

is thus liable for infringement of the ‘713 Patent, pursuant to 35 U.S.C. §271.

       40.         Defendant has committed these acts of infringement without license or

authorization.

       41.         As a result of Defendant’s infringement of the ‘713 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       42.         Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for

any continuing and/or future infringement up until the date that Defendant is finally and

permanently enjoined from further infringement.

       43.         Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction
purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                                     DEMAND FOR JURY TRIAL

       44.       Plaintiff demands a trial by jury of any and all causes of action.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for the following relief:

          a.       That Defendant be adjudged to have directly infringed the ‘713 Patent either

  literally or under the doctrine of equivalents;

                                                    9
    Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 10 of 11




        b.     An accounting of all infringing sales and damages including, but not limited to,

those sales and damages not presented at trial;

        c.     That Defendant, its officers, directors, agents, servants, employees, attorneys,

affiliates, divisions, branches, parents, and those persons in active concert or participation with

any of them, be permanently restrained and enjoined from directly infringing the ‘713 Patent;

        d.     An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate

Plaintiff for the Defendant’s past infringement and any continuing or future infringement up

until the date that Defendant is finally and permanently enjoined from further infringement,

including compensatory damages;

        e.     An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C.

§284;

        f.     That Defendant be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

        g.     That Plaintiff be granted such other and further relief as this Court may deem

just and proper.




                                               10
   Case 4:20-cv-00175-AW-MAF Document 1 Filed 04/08/20 Page 11 of 11




Dated: April 8, 2020        Respectfully submitted,

                            /s/ Howard L. Wernow
                            Howard Wernow, B.C.S
                            Fla Bar No. 107560
                            SAND SEBOLT & WERNOW CO., LPA
                            4940 Munson Street, N.W.
                            Canton, Ohio 44718
                            Telephone: 330-244-1174
                            Facsimile: 330-244-1173

                            Board Certified in Intellectual Property Law by the
                            Florida Bar

                            ATTORNEY FOR PLAINTIFF




                                    11
